Exhibit 10.2

PARENT PLEDGE AGREEMENT

 

This PARENT PLEDGE AGREEMENT (this “Agreement”) is dated as of May 1, 2004 and
entered into by and between ASCENDANT SOLUTIONS, INC., a Delaware corporation
(“Pledgor”), and KEVIN J. HAYES (“Hayes”), as administrative agent for and
representative of (in such capacity herein called “Secured Party”) the
Noteholders (as hereinafter defined).

 

PRELIMINARY STATEMENTS

 

A. Pledgor is the legal and beneficial owner of the shares of stock of ASDS of
Orange County, Inc., a Delaware corporation and the successor corporation of the
merger of Orange County Acquisition Corp. and CRESA Partners of Orange County,
Inc. (“Company”), described in Schedule I annexed hereto.

 

B. Pursuant to the Stock Purchase Agreement dated as of March 23, 2004 (said
Stock Purchase Agreement, as it may hereafter be amended, restated, supplemented
or otherwise modified from time to time, being the “Stock Purchase Agreement”)
between Company’s predecessor, Orange County Acquisition Corp., a Delaware
corporation (“Purchaser”), and Hayes. The Purchaser has agreed to issue that
certain promissory note dated as of the date hereof in the aggregate principal
amount of $6,900,000 in favor of Hayes in his capacity as a Noteholder (the
“Initial Noteholder”) (said note, as amended, restated, supplemented or
otherwise modified from time to time, the “Initial Note” and the Initial Note
and any and all other promissory notes issued from time to time as contemplated
by the Initial Note and the other Note Documents (as defined herein), as
amended, restated, supplemented or otherwise modified from time to time, the
“Notes”)). Purchaser has been merged with CRESA Partners of Orange County, Inc.,
with Company as the surviving corporation, and Company is obligated to issue the
Notes. Each holder of a Note from time to time is referred to herein
individually as a Noteholder and collectively as the “Noteholders”.

 

C. Pledgor has executed and delivered that certain Parent Guaranty dated as of
the date hereof (said Parent Guaranty, as it may hereafter be amended, restated,
supplemented, or otherwise modified from time to time, the “Parent Guaranty”),
in favor of Secured Party for the benefit of Noteholders, pursuant to which
Pledgor has guaranteed the prompt payment and performance when due of all
obligations of Company under the Notes and the other Note Documents.

 

D. It is a condition precedent to the acceptance of the Initial Note by the
Initial Noteholder that Pledgor shall have granted the security interests and
undertaken the obligations contemplated by this Agreement.

 

NOW, THEREFORE, in consideration of the agreements set forth herein and in order
to induce the Initial Noteholder to accept the Initial Note, Pledgor hereby
agrees with Secured Party as follows:



--------------------------------------------------------------------------------

SECTION 1. Pledge of Security. Pledgor hereby pledges and assigns to Secured
Party, and hereby grants to Secured Party a security interest in, all of
Pledgor’s right, title and interest in and to the following (the “Pledged
Collateral”):

 

(a) all shares of stock of Company owned on the date hereof and described in
Schedule I, and the certificates or other instruments representing any of the
foregoing (the “Pledged Shares”), and all dividends, distributions, returns of
capital, cash, warrants, options, rights, instruments, right to vote or manage
the business of Company pursuant to organizational documents governing the
rights and obligations of the stockholders, and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such Pledged Shares;

 

(b) to the extent not covered by clause (a) above, all proceeds of any or all of
the foregoing Pledged Collateral. For purposes of this Agreement, the term
“proceeds” includes whatever is receivable or received when Pledged Collateral
or proceeds are sold, exchanged, collected or otherwise disposed of, whether
such disposition is voluntary or involuntary, and includes, without limitation,
proceeds of any indemnity or guaranty payable to Pledgor or Secured Party from
time to time with respect to any of the Pledged Collateral.

 

SECTION 2. Security for Obligations. This Agreement secures, and the Pledged
Collateral is collateral security for, the prompt payment in full when due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including the payment of amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. §362(a)), of all obligations and liabilities of every nature of
Pledgor now or hereafter existing under this Agreement or the Parent Guaranty
(including without limitation interest that, but for the filing of a petition in
bankruptcy with respect to Pledgor, would accrue on such obligations, whether or
not a claim is allowed against Pledgor for such interest in the related
bankruptcy proceeding), whether voluntary or involuntary, direct or indirect,
absolute or contingent, liquidated or unliquidated, whether or not jointly owed
with others, and all or any portion of such obligations or liabilities that are
paid, to the extent all or any part of such payment is avoided or recovered
directly or indirectly from Secured Party or any Noteholder as a preference,
fraudulent transfer or otherwise, and all obligations of every nature of Pledgor
now or hereafter existing under this Agreement (all such obligations of Pledgor
being the “Secured Obligations”); provided, however, upon the exercise by
Secured Party of the voting rights granted to Secured Party pursuant to Section
8(c), the Secured Obligations will not be increased by any subsequent increase
in the principal balance of the Notes or any new indebtedness for borrowed
money.

 

SECTION 3. No Assumption. Notwithstanding any of the foregoing, this Agreement
shall not in any way be deemed to obligate Secured Party or any purchaser at a
foreclosure sale under this Agreement to assume Pledgor’s obligations, duties,
expenses or liabilities under the Notes or any other Note Document or under any
and all other agreements now existing or hereafter drafted or executed
(collectively, the “Grantor Obligations”) unless Secured Party or any such
purchaser otherwise expressly agrees to assume any or all of said Grantor
Obligations in writing. In the event of foreclosure by Secured Party, Pledgor
shall remain bound and obligated to perform the Grantor Obligations and Secured
Party shall not be deemed to have assumed any of such Grantor Obligations except
as provided in the preceding sentence.

 

2



--------------------------------------------------------------------------------

SECTION 4. Delivery of Pledged Collateral. All certificates or instruments
representing or evidencing the Pledged Collateral shall be delivered to and held
by or on behalf of Secured Party pursuant hereto and shall be in suitable form
for transfer by delivery or, as applicable, shall be accompanied by Pledgor’s
endorsement, where necessary, or duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to Secured Party.
Upon the occurrence and during the continuation of an Event of Default (as
defined in Section 12), Secured Party shall have the right, without notice to
Pledgor, to transfer to or to register in the name of Secured Party or any of
its nominees any or all of the Pledged Collateral, subject to the revocable
rights specified in Section 8(a). In addition, Secured Party shall have the
right at any time to exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations.

 

SECTION 5. Representations and Warranties. Pledgor represents and warrants as
follows:

 

(a) Due Authorization, etc. of Pledged Collateral. All of the Pledged Shares
have been duly authorized and validly issued and are fully paid and
non-assessable.

 

(b) Description of Pledged Collateral. The Pledged Shares constitute the
percentage of the issued and outstanding shares of stock of each issuer thereof
indicated on Schedule I hereto, and there are no outstanding warrants, options
or other rights to purchase, or other agreements outstanding with respect to, or
property that is now or hereafter convertible into, or that requires the
issuance or sale of, any Pledged Shares. Schedule I sets forth all of the
Pledged Shares owned by Pledgor on the date hereof.

 

(c) Ownership of Pledged Collateral. Pledgor is the legal, record and beneficial
owner of the Pledged Collateral free and clear of any Lien except for Permitted
Liens.

 

(d) Due Authorization, etc. Pledgor is duly formed, validly existing and in good
standing under the law of its jurisdiction of organization and has full entity
power and authority to execute, deliver and perform this Agreement. The
execution, delivery and performance of this Agreement has been duly authorized
by all necessary entity action. This Agreement constitutes a legally valid and
binding obligation of Pledgor, enforceable against Pledgor in accordance with
its terms, except as enforcement hereof may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally or by general equitable principles.

 

(e) Governmental Authorizations. No authorization, approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for either (i) the pledge by Pledgor of the Pledged Collateral
pursuant to this Agreement and the grant by Pledgor of the security interest
granted hereby, (ii) the execution, delivery or performance of this Agreement by
Pledgor, or (iii) the exercise by Secured Party

 

3



--------------------------------------------------------------------------------

of the voting or other rights, or the remedies in respect of the Pledged
Collateral, provided for in this Agreement (except as may be required in
connection with a disposition of Pledged Collateral by laws affecting the
offering and sale of securities generally).

 

(f) Perfection. The pledge of the Pledged Collateral pursuant to this Agreement
creates a valid and perfected first priority security interest in the Pledged
Collateral, securing the payment of the Secured Obligations.

 

SECTION 6. Transfers and Other Liens; Additional Pledged Collateral; etc.

 

Pledgor shall:

 

(a) not (i) sell, assign (by operation of law or otherwise) or otherwise dispose
of, or grant any option with respect to, any of the Pledged Collateral, (ii)
create or suffer to exist any Lien upon or with respect to any of the Pledged
Collateral, except for Liens permitted by the Notes, or (iii) permit any issuer
of Pledged Shares to merge or consolidate unless a percentage of the outstanding
capital stock of the surviving or resulting corporation equal to or greater than
the percentage of outstanding shares the issuer thereof pledged hereunder is,
upon such merger or consolidation, pledged hereunder and no cash, securities or
other property is distributed in respect of the outstanding shares of any other
constituent corporation;

 

(b) (i) cause each issuer of Pledged Shares not to issue any stock or other
securities in addition to or in substitution for the Pledged Shares issued by
such issuer, except to Pledgor, and (ii) pledge hereunder, immediately upon its
acquisition (directly or indirectly) thereof, any and all additional shares of
stock or other securities of each issuer of Pledged Shares; and

 

(c) pay promptly when due all material taxes, assessments and governmental
charges or levies imposed upon, and all claims against, the Pledged Collateral,
except to the extent the validity thereof is being contested in good faith;
provided that Pledgor shall in any event pay such taxes, assessments, charges,
levies or claims not later than five days prior to the date of any proposed sale
under any judgement, writ or warrant of attachment entered or filed against
Pledgor or any of the Pledged Collateral as a result of the failure to make such
payment.

 

SECTION 7. Further Assurances; Pledge Amendments.

 

(a) Pledgor agrees that from time to time, at the expense of Pledgor, Pledgor
will promptly execute and deliver all further instruments and documents, and
take all further action, that may be necessary, or as Secured Party may
reasonably request, in order to perfect and protect any security interest
granted or purported to be granted hereby or to enable Secured Party to exercise
and enforce its rights and remedies hereunder with respect to any Pledged
Collateral. Without limiting the generality of the foregoing, Pledgor will: (i)
execute (if necessary) and file such financing or continuation statements, or
amendments thereto, and such other instruments or notices, as may be necessary,
or as Secured Party may reasonably request, in order to perfect and preserve the
security interests granted or purported

 

4



--------------------------------------------------------------------------------

to be granted hereby and (ii) at Secured Party’s request, appear in and defend
any action or proceeding that may affect Pledgor’s title to or Secured Party’s
security interest in all or any part of the Pledged Collateral. Pledgor hereby
authorizes Secured Party to file one or more financing or continuation
statements, and amendments thereto, relative to all or any part of the Pledged
Collateral without the signature of Pledgor.

 

(b) Pledgor further agrees that it will, upon obtaining any additional shares of
stock or other securities required to be pledged hereunder as provided in
Section 6(b), promptly (and in any event within five Business Days) deliver to
Secured Party a Pledge Amendment, duly executed by Pledgor, in substantially the
form of Schedule II annexed hereto (a “Pledge Amendment”), in respect of the
additional Pledged Shares to be pledged pursuant to this Agreement. Upon each
delivery of a Pledge Amendment to Secured Party, the representations and
warranties contained in Section 5 hereof shall be deemed to have been made by
Pledgor as to the Pledged Collateral described in such Pledge Amendment. Pledgor
hereby authorizes Secured Party to attach each Pledge Amendment to this
Agreement and agrees that all Pledged Shares listed on any Pledge Amendment
delivered to Secured Party shall for all purposes hereunder be considered
Pledged Collateral; provided that the failure of Pledgor to execute a Pledge
Amendment with respect to any additional Pledged Shares pledged pursuant to this
Agreement shall not impair the security interest of Secured Party therein or
otherwise adversely affect the rights and remedies of Secured Party hereunder
with respect thereto.

 

SECTION 8. Voting Rights; Dividends; Etc.

 

(a) So long as no Event of Default shall have occurred and be continuing:

 

(i) Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Pledged Collateral or any part thereof for
any purpose not inconsistent with the terms of this Agreement or the other Note
Documents. It is understood, however, that neither (A) the voting by Pledgor of
any Pledged Shares for or Pledgor’s consent to the election of directors at a
regularly scheduled annual or other meeting of stockholders or with respect to
incidental matters at any such meeting nor (B) Pledgor’s consent to or approval
of any action otherwise permitted under this Agreement and the other Note
Documents shall be deemed inconsistent with the terms of this Agreement or the
other Note Documents within the meaning of this Section 8(a)(i), and no notice
of any such voting or consent need be given to Secured Party;

 

(ii) Pledgor shall be entitled to receive and retain, and to utilize free and
clear of the lien of this Agreement, any and all dividends, other distributions
and interest and principal paid in respect of the Pledged Collateral; provided,
however, that any and all

 

(A) dividends, other distributions and interest paid or payable other than in
cash in respect of, and instruments and other property received, receivable or
otherwise distributed in respect of, or in exchange for, any Pledged Collateral;
and

 

5



--------------------------------------------------------------------------------

(B) dividends and other distributions paid or payable in cash in respect of any
Pledged Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in-surplus,

 

shall be, and shall forthwith be delivered to Secured Party to hold as, Pledged
Collateral and shall, if received by Pledgor, be received in trust for the
benefit of Secured Party, be segregated from the other property or funds of
Pledgor and be forthwith delivered to Secured Party as Pledged Collateral in the
same form as so received (with all necessary indorsements); and

 

(iii) Secured Party shall promptly execute and deliver (or cause to be executed
and delivered) to Pledgor all such proxies, dividend payment orders and other
instruments as Pledgor may from time to time reasonably request for the purpose
of enabling Pledgor to exercise the voting and other consensual rights which it
is entitled to exercise pursuant to paragraph (i) above and to receive the
dividends, other distributions, principal or interest payments which it is
authorized to receive and retain pursuant to paragraph (ii) above.

 

(b) Upon the occurrence and during the continuation of an Event of Default:

 

(i) upon written notice from Secured Party to Pledgor, all rights of Pledgor to
exercise the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant to Section 8(a)(i) shall cease, and all such
rights shall thereupon become vested in Secured Party who shall thereupon have
the sole right to exercise such voting and other consensual rights;

 

(ii) all rights of Pledgor to receive the dividends, other distributions and
interest payments which it would otherwise be authorized to receive and retain
pursuant to Section 8(a)(ii) shall cease, and all such rights shall thereupon
become vested in Secured Party who shall thereupon have the sole right to
receive and hold as Pledged Collateral such dividends, other distributions and
interest payments; and

 

(iii) all dividends, principal, interest payments and other distributions which
are received by Pledgor contrary to the provisions of paragraph (ii) of this
Section 8(b) shall be received in trust for the benefit of Secured Party, shall
be segregated from other funds of Pledgor and shall forthwith be paid over to
Secured Party as Pledged Collateral in the same form as so received (with any
necessary indorsements).

 

(c) In order to permit Secured Party to exercise the voting and other consensual
rights which it may be entitled to exercise pursuant to Section 8(b)(i) and to
receive all dividends and other distributions which it may be entitled to
receive under Section 8(a)(ii) or Section 8(b)(ii), (i) Pledgor shall promptly
execute and deliver (or cause to be executed and delivered) to Secured Party all
such proxies, dividend payment orders and other instruments as Secured Party may
from time to

 

6



--------------------------------------------------------------------------------

time reasonably request and (ii) without limiting the effect of the immediately
preceding clause (i), Pledgor hereby grants to Secured Party an irrevocable
proxy to vote the Pledged Shares and to exercise all other rights, powers,
privileges and remedies to which a holder of the Pledged Shares would be
entitled (including, without limitation, giving or withholding written consents
of shareholders, calling special meetings of shareholders and voting at such
meetings), which proxy shall be effective, automatically and without the
necessity of any action (including any transfer of any Pledged Shares on the
record books of the issuer thereof) by any other Person (including the issuer of
the Pledged Shares or any officer or agent thereof), upon the occurrence of an
Event of Default and which proxy shall only terminate upon the payment in full
of the Secured Obligations, the cure of such Event of Default or waiver thereof
as evidenced by a writing executed by Secured Party.

 

SECTION 9. Secured Party Appointed Attorney-in-Fact. Pledgor hereby irrevocably
appoints Secured Party as Pledgor’s attorney-in-fact, with full authority in the
place and stead of Pledgor and in the name of Pledgor, Secured Party or
otherwise, from time to time in Secured Party’s discretion to take any action
and to execute any instrument that Secured Party may deem necessary or advisable
to accomplish the purposes of this Agreement, including without limitation:

 

(a) upon the occurrence and during the continuance of an Event of Default, to
obtain and adjust insurance required to be maintained by Pledgor;

 

(b) upon the occurrence and during the continuance of an Event of Default, to
ask, demand, collect, sue for, recover, compound, receive and give acquittance
and receipts for moneys due and to become due under or in respect of any of the
Pledged Collateral;

 

(c) upon the occurrence and during the continuance of an Event of Default, to
receive, endorse and collect any instruments made payable to Pledgor
representing any dividend, principal or interest payment or other distribution
in respect of the Pledged Collateral or any part thereof and to give full
discharge for the same;

 

(d) upon the occurrence and during the continuance of an Event of Default, to
file any claims or take any action or institute any proceedings that Secured
Party may deem necessary or desirable for the collection of any of the Pledged
Collateral or otherwise to enforce the rights of Secured Party with respect to
any of the Pledged Collateral;

 

(e) to pay or discharge taxes or Liens (other than Liens permitted under this
Agreement or the Notes) levied or placed upon or threatened against the Pledged
Collateral, the legality or validity thereof and the amounts necessary to
discharge the same to be determined by Secured Party in its sole discretion, any
such payments made by Secured Party to become obligations of Pledgor to Secured
Party, due and payable immediately without demand; and

 

(f) upon the occurrence and during the continuance of an Event of Default, but
in compliance with the provisions of Section 12, generally to sell, transfer,
pledge, make any agreement with respect to or otherwise deal with any of the
Pledged Collateral as fully

 

7



--------------------------------------------------------------------------------

and completely as though Secured Party were the absolute owner thereof for all
purposes, and to do, at Secured Party’s option and Pledgor’s expense, at any
time or from time to time, all acts and things that Secured Party deems
necessary to protect, preserve or realize upon the Pledged Collateral and
Secured Party’s security interest therein in order to effect the intent of this
Agreement, all as fully and effectively as Pledgor might do.

 

SECTION 10. Secured Party May Perform. If Pledgor fails to perform any agreement
contained herein, Secured Party may itself perform, or cause performance of,
such agreement, and the expenses of Secured Party incurred in connection
therewith shall be payable by Pledgor under Section 12(b) hereof.

 

SECTION 11. Standard of Care. The powers conferred on Secured Party hereunder
are solely to protect its interest in the Pledged Collateral and shall not
impose any duty upon it to exercise any such powers. Except for the exercise of
reasonable care in the custody of any Pledged Collateral in its possession and
the accounting for moneys actually received by it hereunder, Secured Party shall
have no duty as to any Pledged Collateral, it being understood that Secured
Party shall have no responsibility for (a) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relating to any Pledged Collateral, whether or not Secured Party has or is
deemed to have knowledge of such matters, (b) taking any necessary steps (other
than steps taken in accordance with the standard of care set forth above to
maintain possession of the Pledged Collateral) to preserve rights against any
prior parties or any other rights pertaining to any Pledged Collateral, (c)
taking any necessary steps to collect or realize upon the Secured Obligations or
any guarantee therefor, or any part thereof, or any of the Pledged Collateral,
or (d) initiating any action to protect the Pledged Collateral against the
possibility of a decline in market value. Secured Party shall be deemed to have
exercised reasonable care in the custody and preservation of Pledged Collateral
in its possession if such Pledged Collateral is accorded treatment substantially
equal to that which Secured Party accords its own property consisting of
negotiable securities.

 

SECTION 12. Remedies.

 

(a) If any Event of Default (as defined in the Notes, an “Event of Default” for
purposes of this Agreement) shall have occurred and be continuing, Secured Party
may exercise in respect of the Pledged Collateral, in addition to all other
rights and remedies provided for herein or otherwise available to it, all the
rights and remedies of a secured party on default under the UCC (whether or not
the UCC applies to the affected Pledged Collateral), and Secured Party may also
in its sole discretion, without notice except as specified below, sell the
Pledged Collateral or any part thereof in one or more parcels at public or
private sale, at any exchange or broker’s board or at any of Secured Party’s
offices or elsewhere, for cash, on credit or for future delivery, at such time
or times and at such price or prices and upon such other terms as are
commercially reasonable for any such sale. Secured Party may be the purchaser of
any or all of the Pledged Collateral at any such sale and Secured Party shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Pledged Collateral sold at any such
public sale, to use and apply any of the Secured Obligations as a credit on
account of the purchase price for any Pledged Collateral payable by Secured
Party at such sale. Each

 

8



--------------------------------------------------------------------------------

purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of Pledgor, and Pledgor hereby waives (to the fullest
extent permitted by applicable law) all rights of redemption, stay and/or
appraisal which it now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted. Pledgor agrees that, to the
extent notice of sale shall be required by law, at least ten days’ notice to
Pledgor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. Secured
Party shall not be obligated to make any sale of Pledged Collateral regardless
of notice of sale having been given. Secured Party may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. Pledgor hereby waives any claims against
Secured Party arising by reason of the fact that the price at which any Pledged
Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale. If the proceeds of any sale or
other disposition of the Pledged Collateral are insufficient to pay all the
Secured Obligations, Pledgor shall be liable for the deficiency and the fees of
any attorneys employed by Secured Party to collect such deficiency.

 

(b) Pledgor recognizes that, by reason of certain prohibitions contained in the
Securities Act of 1933, as from time to time amended (the “Securities Act”), and
applicable state securities laws, Secured Party may be compelled, with respect
to any sale of all or any part of the Pledged Collateral conducted without prior
registration or qualification of such Pledged Collateral under the Securities
Act and/or such state securities laws, to limit purchasers to those who will
agree, among other things, to acquire the Pledged Collateral for their own
account, for investment and not with a view to the distribution or resale
thereof. Pledgor acknowledges that any such private sales may be at prices and
on terms less favorable than those obtainable through a public sale without such
restrictions (including a public offering made pursuant to a registration
statement under the Securities Act) and, notwithstanding such circumstances,
Pledgor agrees that sales made in compliance with such requirements will not
(because of such compliance) be deemed to be commercially unreasonable and that
Secured Party shall have no obligation to engage in public sales and no
obligation to delay the sale of any Pledged Collateral for the period of time
necessary to permit the issuer thereof to register it for a form of public sale
requiring registration under the Securities Act or under applicable state
securities laws, even if such issuer would, or should, agree to so register it.

 

(c) If Secured Party determines to exercise its right to sell any or all of the
Pledged Collateral, upon written request, Pledgor shall and shall use
commercially reasonable efforts to cause each issuer of any Pledged Shares to be
sold hereunder from time to time to furnish to Secured Party all such
information as Secured Party may request in order to determine the number of
shares and other instruments included in the Pledged Collateral which may be
sold by Secured Party in exempt transactions under the Securities Act and the
rules and regulations of the Securities and Exchange Commission thereunder, as
the same are from time to time in effect.

 

9



--------------------------------------------------------------------------------

SECTION 13. Application of Proceeds. Except as expressly provided elsewhere in
this Agreement, all proceeds received by Secured Party in respect of any sale
of, collection from, or other realization upon all or any part of the Collateral
shall be applied in the following order of priority:

 

FIRST: To the payment of all costs and expenses of such sale, collection or
other realization, including reasonable compensation to Secured Party and its
agents and counsel, and all other expenses, liabilities and advances made or
incurred by Secured Party in connection therewith, and all amounts for which
Secured Party is entitled to indemnification hereunder and all advances made by
Secured Party hereunder for the account of Pledgor, and to the payment of all
costs and expenses paid or incurred by Secured Party in connection with the
exercise of any right or remedy hereunder;

 

SECOND: To the payment of all other Secured Obligations (for the ratable benefit
of the holders thereof); and

 

THIRD: To the payment to or upon the order of Pledgor, or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct, of any surplus then remaining from such proceeds.

 

SECTION 14. Expenses. Pledgor shall pay to Secured Party upon demand the amount
of any and all costs and expenses, including the fees and expenses of its
counsel and of any experts and agents, that Secured Party may incur in
connection with (i) the administration of this Agreement, (ii) the custody or
preservation of, or the sale of, collection from, or other realization upon, any
of the Pledged Collateral, (iii) the exercise or enforcement of any of the
rights of Secured Party hereunder, provided that such costs shall not be payable
hereunder unless there is an Event of Default under Sections 7(a), (h) or (i) of
the Notes, or (iv) the failure by Pledgor to perform or observe any of the
provisions hereof.

 

SECTION 15. Continuing Security Interest; Transfer of Loans. This Agreement
shall create a continuing security interest in the Pledged Collateral and shall
(a) remain in full force and effect until the payment in full of all Secured
Obligations, (b) be binding upon Pledgor, its successors and assigns, and (c)
inure, together with the rights and remedies of Secured Party hereunder, to the
benefit of Secured Party and its successors, transferees and assigns. Without
limiting the generality of the foregoing clause (c), Secured Party or any other
Noteholder may assign or otherwise transfer the Note held by it to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to Secured Party herein or otherwise. Upon
the payment in full of all Secured Obligations, the security interest granted
hereby shall terminate and all rights to the Pledged Collateral shall revert to
Pledgor. Upon any such termination Secured Party will, at Pledgor’s expense,
execute and deliver to Pledgor such documents as Pledgor shall reasonably
request to evidence such termination and Pledgor shall be entitled to the
return, upon its request and at its expense, against receipt and without
recourse to Secured Party, of such of the Pledged Collateral as shall not have
been sold or otherwise applied pursuant to the terms hereof.

 

SECTION 16. Amendments; Etc. No amendment, modification, termination or waiver
of any provision of this Agreement, and no consent to any departure by

 

10



--------------------------------------------------------------------------------

Pledgor therefrom, shall in any event be effective unless the same shall be in
writing and signed by Secured Party and, in the case of any such amendment or
modification, by Pledgor. Any such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which it was given.

 

SECTION 17. Notices. Any notice or other communication herein required or
permitted to be given shall be in writing and may be personally served, telexed
or sent by telefacsimile or United States mail or courier service and shall be
deemed to have been given when delivered in person or by courier service, upon
receipt of telefacsimile or telex, or three Business Days after depositing it in
the United States mail with postage prepaid and properly addressed; provided
that notices to Secured Party shall not be effective until received. For the
purposes hereof, the address of each party hereto shall be set forth under such
party’s name on the signature pages hereof or such other address as shall be
designated by such party in a written notice delivered to the other parties
hereto.

 

SECTION 18. Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or
delay on the part of Secured Party in the exercise of any power, right or
privilege hereunder shall impair such power, right or privilege or be construed
to be a waiver of any default or acquiescence therein, nor shall any single or
partial exercise of any such power, right or privilege preclude any other or
further exercise thereof or of any other power, right or privilege. All rights
and remedies existing under this Agreement are cumulative to, and not exclusive
of, any rights or remedies otherwise available.

 

SECTION 19 Severability. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

SECTION 20. Headings. Section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.

 

SECTION 21. Governing Law; Rules of Construction. THIS AGREEMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
CALIFORNIA (INCLUDING, WITHOUT LIMITATION, SECTION 1646.5 OF THE CIVIL CODE OF
THE STATE OF CALIFORNIA), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES, EXCEPT
TO THE EXTENT THAT THE UCC PROVIDES THAT THE PERFECTION OF THE SECURITY INTEREST
HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF CALIFORNIA, IN
WHICH CASE THE LAWS OF SUCH JURISDICTION SHALL GOVERN WITH RESPECT TO THE
PERFECTION OF THE SECURITY INTEREST IN, OR THE REMEDIES WITH RESPECT TO, SUCH
PARTICULAR COLLATERAL.

 

11



--------------------------------------------------------------------------------

SECTION 22. Consent to Jurisdiction and Service of Process. ALL JUDICIAL
PROCEEDINGS BROUGHT AGAINST PLEDGOR ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR ANY OBLIGATIONS HEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE STATE OF CALIFORNIA. WITH RESPECT TO SUCH
PROCEEDINGS, PLEDGOR, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES,
IRREVOCABLY (I) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS; (II) WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS; (III) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN
ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO PLEDGOR AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 17
HEREOF; (IV) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT
TO CONFER PERSONAL JURISDICTION OVER SUCH GRANTOR IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT; (V) AGREES THAT SECURED PARTY RETAINS THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST PLEDGOR IN THE
COURTS OF ANY OTHER JURISDICTION; AND (VI) AGREES THAT THE PROVISIONS OF THIS
SECTION 22 RELATING TO JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE
TO THE FULLEST EXTENT PERMISSIBLE UNDER CALIFORNIA CODE OF CIVIL PROCEDURE
SECTION 410.40 OR OTHERWISE.

 

SECTION 23. Waiver of Jury Trial. PLEDGOR AND SECURED PARTY HEREBY AGREE TO
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT. THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING,
WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW AND STATUTORY CLAIMS.

 

SECTION 24. Counterparts. This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

 

[Remainder of page intentionally left blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Pledgor and Secured Party have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

ASCENDANT SOLUTIONS, INC., as Pledgor

By:

 

/s/ David E. Bowe

--------------------------------------------------------------------------------

Name: David E. Bowe

Title: Chief Executive Officer, President and

Chief Financial Officer

Address:

16250 Dallas Parkway

Suite 102

Dallas, TX 75248

Attn: David Bowe

Telecopy: (972) 250-0934

with a copy (which shall not constitute notice) to:

Winstead Sechrest & Minick P.C.

5400 Renaissance Tower

1201 Elm Street

Dallas, Texas 75270

Attn: Thomas R. Helfand

Telecopy: (214) 745-5390

 

S-1



--------------------------------------------------------------------------------

KEVIN J. HAYES, as administrative agent, as
Secured Party

By:

 

/s/ Kevin J. Hayes

--------------------------------------------------------------------------------

      Kevin J. Hayes

Address:

610 Newport Center Drive

5th Floor

Newport Beach, CA 92660-6429

with a copy (which shall not constitute notice) to:

Gary J. Singer, Esq.

O’Melveny & Myers LLP

610 Newport Center Drive

Suite 1700

Newport Beach, CA 92660

Telecopy: (949) 823-6994

 

S-2



--------------------------------------------------------------------------------

SCHEDULE I

 

Attached to and forming a part of the Parent Pledge Agreement dated as of May 1,
2004 between ASCENDANT SOLUTIONS, INC. and KEVIN J. HAYES., as Secured Party.

 

Stock Issuer

--------------------------------------------------------------------------------

    

Class

of Stock or Equity

Interest

--------------------------------------------------------------------------------

    

Stock

Certificate

Nos.

--------------------------------------------------------------------------------

    

Par

Value

--------------------------------------------------------------------------------

    

Number of

Shares

--------------------------------------------------------------------------------

    

Percentage of

Outstanding

Shares Pledged

--------------------------------------------------------------------------------

ASDS of Orange County, Inc.

     Common      2      $0.01      100      100%

 

SCHEDULE I-1



--------------------------------------------------------------------------------

SCHEDULE II

 

PLEDGE AMENDMENT

 

This Pledge Amendment, dated                     ,         , is delivered
pursuant to Section 7(b) of the Parent Pledge Agreement referred to below. The
undersigned hereby agrees that this Pledge Amendment may be attached to the
Parent Pledge Agreement dated May 1, 2004, between ASCENDANT SOLUTIONS, INC. and
KEVIN J. HAYES, as Secured Party (the “Parent Pledge Agreement,” capitalized
terms defined therein being used herein as therein defined), and that the
Pledged Shares listed on this Pledge Amendment shall be deemed to be part of the
Pledged Shares and shall become part of the Pledged Collateral and shall secure
all Secured Obligations.

 

ASCENDANT SOLUTIONS, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

Title:

 

Stock Issuer

--------------------------------------------------------------------------------

 

Class of Stock or

other equity interests

--------------------------------------------------------------------------------

 

Stock Certi-

ficate Nos.

--------------------------------------------------------------------------------

 

Par

Value

--------------------------------------------------------------------------------

 

Number of

Shares

--------------------------------------------------------------------------------

 

SCHEDULE II-1